Per Curiam:

This is an appeal from an order of the lower court denying appellant’s petition fo,r post-conviction relief.
Appellant was convicted of manslaughter at the September 1971 term of the Court of General Sessions for Richland County and sentenced to a term of eighteen years. He appealed and his conviction was duly affirmed by this Court on October 2, 1972, State v. Campbell, 259 S. C. 339, 191 S. E. (2d) 770. On October 31, 1972, he filed his application for post-conviction relief and was accorded a hearing thereon on December 28, 1972, at which appellant was represented by appointed counsel. An order denying him any relief was filed on February 23, 1973, and an appeal therefrom noticed by appointed counsel at the insistence of the appellant. In accordance with the procedures indicated in Anders v. California, 386 U. S. 738, 87 S. Ct. 1396, 18 L. Ed. (2d) 493, appointed counsel has filed a quite full brief showing the reasons for his conclusion that there is no meritorious ground of appeal. A copy of such brief was duly and timely served upon the appellant who has not filed any responsive brief.
It should be noted that this is not a “first appeal” as was the case in Anders, but, assuming without deciding, that appellant on this second appeal is entitled to a full compliance with the Anders decision, it is clear that such has been accorded him. A careful consideration of the entire record convinces us that the appeal is manifestly without merit and wholly frivolous. Accordingly, the request of counsel to withdraw is granted and the appeal is
Dismissed.
Moss, C. J. and Lewis, Bussey, Brailsford and Little-john, JJ., concur.